                         Case 2:20-cv-02274-RFB-NJK Document 30
                                                             29 Filed 04/09/21 Page 1 of 3




                     1   Kirsten A. Milton, State Bar No. 14401
                         JACKSON LEWIS P.C.
                     2   300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89101
                     3   Telephone: (702) 921-2460
                         Facsimile: (702) 921-2461
                     4   kirsten.milton@jacksonlewis.com

                     5   Melisa H. Panagakos (pro hac vice)
                         JACKSON LEWIS P.C.
                     6   950 17th Street
                         Suite 2600
                     7   Denver, CO 80202
                         Telephone: (303) 892-0404
                     8   Facsimile: (303) 921-2461
                         melisa.panagakos@jacksonlewis.com
                     9
                10       Attorneys for Defendant Landry’s Inc.
                11
                12                                    UNITED STATES DISTRICT COURT

                13                                          DISTRICT OF NEVADA

                14       RITA LEGER, individually,                          Case No. 2:20-cv-02274-RFB-NJK
                         RAYMOND ALLEN, individually,
                15       DIYANA VALKANOVA, individually;
                         CHRISTINE CHENH, individually;                     STIPULATION AND ORDER TO
                16       ANTHONY DICH, individually;                        EXTEND DEADLINE FOR DEFENDANT
                         FELICIDAD RITER, individually and on behalf        TO FILE A RESPONSE TO
                17       of other members of the general public similarly   PLAINTIFF’S MOTION SEEKING
                         situated,
                                                                            LEAVE TO AMEND
                18
                                        Plaintiffs,
                                                                            (First Request)
                19
                                 v.
                20
                         LANDRY’S INC. d/b/a GOLDEN NUGGET,
                21       and DOES 1 through 25,

                22                      Defendant.

                23
                                Defendant GNLV, LLC d/b/a Golden Nugget Las Vegas Hotel and Casino (incorrectly
                24
                         identified as “Landry’s Inc. dba Golden Nugget”) (“Defendant”) by and through its counsel,
                25
                         Jackson Lewis P.C., and Plaintiffs’ Rita Leger, Raymond Allen, Diyana Valkanova, Christine
                26
                         Chenh, Anthony Dich, and Felicidad Riter (“Plaintiffs”) by and through their counsel, Burke Huber
                27
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-02274-RFB-NJK Document 30
                                                             29 Filed 04/09/21 Page 2 of 3




                     1   at the Richard Harris Law Firm, hereby stipulate and agree to extend the time for Defendant to file

                     2   its response to Plaintiffs’ Motion Seeking Leave to Amend (ECF No. 27).

                     3          This Stipulation is submitted and based upon the following:

                     4          1.      On February 12, 2021, Defendant filed a Motion to Dismiss Parts of Plaintiffs’

                     5   Amended Complaint (ECF No. 15).

                     6          2.      On March 26, 2021, Plaintiffs filed a Response in Opposition to Defendant’s Motion

                     7   to Dismiss Parts of Plaintiffs’ Amended Complaint (ECF No. 26).

                     8          3.      That same day, Plaintiffs also filed a Motion Seeking Leave to Amend (ECF No.

                     9   27).

                10              4.      Defendant’s Reply in Support of Its Motion to Dismiss Parts of Plaintiffs’ Amended

                11       Complaint is due on April 20, 2021 (ECF No. 25).

                12              5.      The parties do not have a separate briefing schedule for Plaintiff’s Motion Seeking

                13       Leave to Amend (ECF No. 27), therefore, under Local Rule 7-2(b), Defendant’s response to

                14       Plaintiff’s motion is due April 9, 2021.

                15              6.      To allow Defendant time to first complete its Reply in Support of Its Motion to

                16       Dismiss Parts of Plaintiffs’ Amended Complaint Defendant due April 20, 2021, the parties request

                17       additional time, through and including May 4, 2021 for Defendant to respond to Plaintiffs’ Motion

                18       Seeking Leave to Amend (ECF No. 27).

                19              7.      This stipulation and order is sought in good faith and not for the purpose of delay.

                20
                21                                             [intentionally left blank]

                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
                         Case 2:20-cv-02274-RFB-NJK Document 30
                                                             29 Filed 04/09/21 Page 3 of 3




                     1          8.      No prior request for any extension of time has been made.

                     2          Dated this 9th day of April, 2021.

                     3   RICHARD HARRIS LAW FIRM                            JACKSON LEWIS P.C.

                     4      /s/Burke Huber                                     /s/ Melisa H. Panagakos
                         Burke Huber, State Bar No. 10902                   Melisa H. Panagakos (pro hac vice)
                     5   801 South Fourth Street                            950 17th Street
                     6   Las Vegas, Nevada 89101                            Suite 2600
                         Telephone: (702) 444-4444                          Denver, CO 80202
                     7
                         Attorneys for Plaintiffs                           Kirsten A. Milton, State Bar No. 14401
                     8                                                      300 S. Fourth Street, Suite 900
                                                                            Las Vegas, Nevada 89101
                     9                                                      Telephone: (702) 921-2460
                10
                                                                            Attorneys for Defendant
                11
                          IT IS SO ORDERED.
                12              IT IS SO ORDERED_________________, 2021.

                13        Dated: April 9, 2021

                14                                    _________________________
                                                             U.S. DISTRICT/MAGISTRATE JUDGE
                                                      United States Magistrate Judge
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                        3
    Las Vegas
